                          Case 3:19-cr-00176-RDM Document 97 Filed 02/18/21 Page 1 of 5
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                             UNITED STATES DISTRICT COURT
                                                          Middle District of Pennsylvania
                                                                           )
               UNITED STATES OF AMERJCA                                    )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                    )
                           JUSTIN PETTY                                    )
                                                                                   Case Number: 3:CR-19-176-02
                                                                           )
                                                                           )       USM Number: 13399-171
                                                                           )
                                                                           )        Thomas B. Helbig, Esq.
                                                                           )       Defendant's Attorney
THE DEFENDANT:
li1'.l' pleaded guilty to count(s)        Two of the Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                      Offense Ended
18 U.S.C. § 113(a)(2)                Assault With Intent to Commit a Felony, Aid and Abet                   2/18/2019                      2

and 7(3) and 2



       The defendant is sentenced as provided in pages 2 through         _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

                   ----------- •
Ill Count(s) -1,~
                3 and 4                                      is   Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          2/18/2021




                                                                                                                         s District Judge
                                                                         Name and Titl e of Judge




                                                                         Date
                         Case 3:19-cr-00176-RDM Document 97 Filed 02/18/21 Page 2 of 5
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   _ 2~ _   of   5
 DEFENDANT: JUSTIN PETTY
 CASE NUMBER: 3:CR-19-176-02

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Eighteen (18) months .




      !ti    The court makes the following recommendations to the Bureau of Prisons:
             The Court recommends defendant be placed at a BOP facility near his family in Charleston, South Carolina .




      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at    - - -- - - - - - -
                                                  D a.m.       D p.m.       on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows :




             Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED ST ATES MARSHAL


                                                                           By
                                                                                             DEPUTY UNITED STATES MARSHAL
                          Case 3:19-cr-00176-RDM Document 97 Filed 02/18/21 Page 3 of 5
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                         Judgment- Page _ _ _ of
DEFENDANT: JUSTIN PETTY
CASE NUMBER: 3:CR-19-176-02
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Because the defendant is subject to a four (4) year term of supervised release upon his release from imprisonment on an
 unrelated federal offense in U.S . District Court, Charleston , South Carolina, and any additional term is required by statute to
 run concurrently pursuant to 18 U.S.C. § 3624(e), a term of supervised release is not imposed.




                                                       MANDATORY CONDITIONS
1.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     Ill" You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 3:19-cr-00176-RDM Document 97 Filed 02/18/21 Page 4 of 5
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page       4    of        5
 DEFENDANT: JUSTIN PETTY
 CASE NUMBER: 3:CR-19-176-02
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                 Fine                 AV AA Assessment*               NT A Assessment**
 TOTALS            $    100.00               $                           $                    $                               $



 D The determination ofrestitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

Name of Payee                                                    Total Loss***                Restitution Ordered             Priority or Percentage




TOTALS                                $                           0.00          $                      0.00
                                                                                    ----------

D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine      D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

* Amy, Vickyi ~nd Andy Child Pornograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                         Case 3:19-cr-00176-RDM Document 97 Filed 02/18/21 Page 5 of 5
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                          Judgment -   Page   5    of          5
 DEFENDANT: JUSTIN PETTY
 CASE NUMBER: 3:CR-19-176-02

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$            100.00             due immediately, balance due


            •      not later than                                  , or
            •      in accordance with     •    C,    •    D,
                                                               •    E, or     D F below; or

B      •    Payment to begin immediately (may be combined with              • c,     DD, or      D F below); or

C      D    Payment in equal        _ _ _ _ _ (e. g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D      D    Payment in equal         _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e. g., months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E      D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      liZl Special instructions regarding the payment of criminal monetary penalties:
             THE COURT FINDS that the defendant does not have the ability to pay a fine. IT IS ORDERED that the
             defendant shall pay to the Clerk, United States District Court, a special assessment of $100, due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
      (including defendant number)                         Total Amount                    Amount                           if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be a_J?plied in the following order: (I) assessment, (2) restitution princjpal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (o) fine interest, (7) community restitution, (8) JVTA assessment,(~) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
